DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (DE 102009025296).  Jung teaches a housing 1 consistent with protection class ex-d (paragraph [0001]), the housing 1 comprising  a wall arrangement (shown at lead line 1 in figure 1) comprising several walls that enclose an interior space 3, wherein at least two of the walls of the wall arrangement are provided with an open-pore material 2 (paragraphs [0001], [0007], [0009]).
Regarding claim 2, the open-pore material 3 is arranged so as to be directly abutting against the two walls (figures 1 and 2).

Regarding claim 3, the open-pore material 2 faces on each of the at least two walls to which it is affixed (figures 1, 2) a surface which faces away from the respective one of the at least two walls, said surface facing the interior space 3 (figures 1 and 2).

Regarding claim 4, the respective surface facing away from the respective one of the at least two walls (facing 3) is arranged parallel to the respective one of the at least two walls (figures 1 and 2) and at an acute angle relative to said respective one of the at least two walls (since it is located on each wall).

Regarding claim 5, the open-pore material 2 is a fiber material (paragraph [0010] discloses porous organic fillers).

Regarding claim 7, the region of the at least two walls which supports the open-pore material is configured so as to be closed or comprises only flame- arresting gaps (paragraph [0017]).

Regarding claim 8, the region of the at least two walls which supports the open-pore material  has at least one opening at 19 which is provided with a gas- permeable, flame-arresting body (figure 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (DE 102009025296) in view of Burg Waechter (DE 202008000808). Jung discloses the claimed invention except for the grid structure.  Burg Waechter teaches that it is known to provide a housing with a grid structure (see element 15 in figure 4; paragraphs [0037], [0038]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the housing of Jung with the grid structure, as taught by Burg Waechter, in order to reinforce the layers of the walls of the housing.

Regarding claim 9,  Jung teaches a housing 1 with a wall arrangement (shown at lead line 1 in figure 1) that comprises several walls (figures 1 and 2) which enclose an interior space 3, wherein an open-pore body 2 is arranged in said interior space 3, and characterized in that wherein the open-pore body 2 comprises a metal or mineral filament arrangement which is bonded by a binding agent (paragraph [0010]) so as to be dimensionally stable.
Jung discloses the claimed invention except for metal structure.  Burg Waechter teaches that it is known to provide a housing with a metal structure (see paragraphs [0014], [0032]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the housing of Jung with the grid structure, as taught by Burg Waechter, in order to provide an open pore material with increased strength.

Regarding claim 10, the filament arrangement comprises metal wires, metal ropes, metal strips, metal fibers, glass fibers, quartz fibers, rock fibers, ceramic fibers or a mixture thereof (see paragraphs [0014], [0032] of Burg Waechter).

Regarding claim 11, the binding agent is a synthetic resin (paragraph [0010 ] of Jung).

Regarding claim 12, the binding agent 1s an inorganic binder (paragraph [0010 ] of Jung).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the open pore material.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736